Exhibit 10.1

 

NATURE’S SUNSHINE PRODUCTS, INC.
INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of
                      , by and between Nature’s Sunshine Products, Inc., a Utah
corporation (the “Corporation”), and                                   
(“Indemnitee”).

 

RECITALS

 

A.                                   The Corporation recognizes that competent
and experienced persons are increasingly reluctant to serve or to continue to
serve as directors or officers of corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

 

B.                                     The statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous, or conflicting, and therefore fail to provide such directors and
officers with adequate, reliable knowledge of legal risks to which they are
exposed or information regarding the proper course of action to take;

 

C.                                     The Corporation and Indemnitee recognize
that plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious) that the
defense and/or settlement of such litigation is often beyond the personal
resources of directors and officers;

 

D.                                    The Corporation believes that it is unfair
for its directors and officers to assume the risk of huge judgments and other
expenses which may occur in cases in which the director or officer received no
personal profit and in cases where the director or officer was not culpable;

 

E.                                      The Corporation, after reasonable
investigation, has determined that the liability insurance coverage presently
available to the Corporation may be inadequate in certain circumstances to cover
all possible exposure for which Indemnitee should be protected.  The Corporation
believes that the interests of the Corporation and its shareholders would best
be served by a combination of such insurance and the indemnification by the
Corporation of the directors and officers of the Corporation;

 

F.                                      The Corporation’s Articles of
Incorporation and Bylaws, each as amended and in effect on the date hereof,
permit the Corporation to indemnify its directors and officers to the maximum
extent permitted under the Utah Revised Business Corporation Act (the “Utah
Act”).

 

G.                                     The Board of Directors has determined
that contractual indemnification as set forth herein is not only reasonable and
prudent but also promotes the best interests of the Corporation and its
shareholders;

 

--------------------------------------------------------------------------------


 

H.                                    The Corporation desires and has requested
Indemnitee to serve or continue to serve as a director or officer of the
Corporation free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Corporation; and

 

I.                                         Indemnitee is willing to serve,
continue to serve or to provide additional service for or on behalf of the
Corporation on the condition that he is furnished the indemnity provided for
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration for Indemnitee’s services as a director or
officer of the Corporation and the mutual covenants and agreements set forth
herein, the Corporation and Indemnitee hereby agree as follows:

 

1.                                       Indemnification.

 

(a)                                  Third Party Proceedings.  The Corporation
shall indemnify Indemnitee if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed action, suit, or
proceeding (including, but not limited to, any alternative dispute resolution
mechanism), whether civil, criminal, administrative or investigative (other than
an action by or in the right of the Corporation, as provided in Section 1(b),
below) and whether formal or informal by reason of the fact that Indemnitee is
or was a director or officer of the Corporation, or any subsidiary of the
Corporation, or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as a director or officer of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement (if
such settlement is approved in advance by the Corporation, which approval shall
not be unreasonably withheld) actually and reasonably incurred by Indemnitee in
defending such action, suit or proceeding (including, but not limited to, any
alternative dispute resolution mechanism) if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, Indemnitee had no reasonable cause to believe Indemnitee’s conduct
was unlawful.  The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, and, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.

 

(b)                                 Action or Suit by or in the Right of the
Corporation.  The Corporation shall indemnify Indemnitee if Indemnitee is or was
a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Corporation or any subsidiary
of the Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, or any subsidiary
of the Corporation, or by reason of the fact that Indemnitee is or was serving
at the request of the Corporation as a director or officer of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees) and, to the fullest extent permitted by
law, amounts paid in settlement actually and reasonably incurred by Indemnitee
in connection

 

2

--------------------------------------------------------------------------------


 

with the defense or settlement of such action or suit if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, except that no indemnification
shall be made in respect of any claim, issue or matter as to which Indemnitee
shall have been adjudged to be liable to the Corporation unless and only to the
extent that the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the court shall deem proper.

 

(c)                                  Mandatory Payment of Expenses.  To the
extent that Indemnitee has been successful on the merits or otherwise
(including, without limitation, a dismissal with prejudice) in defense of any
action, suit or proceeding referred to in Subsections (a) and (b) of this
Section 1, or in defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee in connection therewith.

 

(d)                                 Advancement of Expenses.  The Corporation
shall pay all expenses incurred by Indemnitee in defending any civil, criminal,
administrative or investigative action, suit or proceeding referenced in
subsections (a) or (b) hereof (but not amounts actually paid in settlement of
any such action, suit or proceeding) in advance of the final disposition of such
action, suit or proceeding.  Indemnitee hereby undertakes to repay such amounts
advanced if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Corporation; provided,
however, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified, any determination made pursuant to Section
2(b) below that Indemnitee is not entitled to be indemnified by the Corporation
shall not be binding with respect to the advancement of expenses by the
Corporation and Indemnitee shall continue to be eligible to have expenses
advanced under this Section 1(d) and shall not be required to reimburse the
Corporation for any advance of expenses until a final judicial determination is
made with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).  The Corporation shall advance expenses without regard to
Indemnitee’s ability to repay such expenses.  Prior to the advancement of
expenses pursuant to this Section 1(d), Indemnitee shall provide the Corporation
with a written affirmation of Indemnitee’s good faith belief that Indemnitee has
met the applicable standard of conduct set forth in Sections 1(a) and 1(b)
above.  The Corporation may require that Indemnitee furnish an additional
written statement(s) prior to each advancement of expenses stating that
Indemnitee undertakes to repay such amounts advanced if, and to the extent that,
it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Corporation.

 

3

--------------------------------------------------------------------------------


 

2.                                       Procedure.

 

(a)                                  Notice/Cooperation by Indemnitee. 
Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified or have expenses advanced under this Agreement, give the Corporation
notice in writing as soon as practicable of any action, suit or proceeding or
the threat of any action, suit or proceeding made against Indemnitee for which
indemnification will or could be sought under this Agreement, but in no event
later than seven (7) days after Indemnitee’s receipt of a summons, legal
complaint or written notice of any such action, suit or proceeding.  Notice to
the Corporation shall be given as provided in Section 9 below.  In addition,
Indemnitee shall give the Corporation such information and cooperation as the
Corporation may reasonably require and as shall be within Indemnitee’s power.

 

(b)                                 Authorization and Reviewing Party.

 

(i)                                     Authorization.  Any indemnification or
advancement of expenses as set forth in Section 1 above (unless ordered by a
court) shall be made by the Corporation only as authorized in the specific case
upon a determination that indemnification of Indemnitee or advancement of
expenses is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Sections 1(a) and 1(b) above.

 

(ii)                                  Reviewing Party.  The determination
referenced in Section 2(b)(i) above shall be made, as selected by the Board of
Directors, by either: (1) a majority vote of the directors who are not parties
to such action, suit or proceeding, provided that such directors constitute a
quorum, or (2) a committee of two or more directors who are not parties to such
action, suit or proceeding, designated by majority vote of directors (the
directors who are parties to such action, suit or proceeding may participate in
the designation of the directors for the committee), even though less than a
quorum, or (3) if all of the directors are parties to such action, suit or
proceeding, an Independent Counsel (as defined in Section 8 below) in a written
opinion addressed to the Board of Directors and Indemnitee, or (4) the vote of
the shareholders owning at least a majority of the Corporation’s outstanding
Voting Securities (as defined in Section 8 below) on a fully-diluted basis.

 

(iii)                               Reviewing Party following Change of
Control.  Notwithstanding Section 2(b)(ii) above, upon and following a Change of
Control (as defined in Section 8 below) (other than a Change of Control which
has been approved by a majority of the Corporation’s Board of Directors who were
directors immediately prior to such Change of Control) the rights of Indemnitee
to indemnification or advancement of expenses under this Agreement shall be
determined by an Independent Counsel.  Such Independent Counsel, among other
things, shall render its written opinion to the Corporation’s Board of Directors
and Indemnitee as to whether and to what extent Indemnitee would be permitted to
be indemnified under applicable law and the Corporation agrees to abide by such
opinion.  The Corporation agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto. 
Notwithstanding any other provision of this Agreement, the Corporation shall not
be required to pay the fees and expenses of more than one Independent Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Counsel shall be the Independent Counsel for any or all other

 

4

--------------------------------------------------------------------------------


 

Indemnitees, if any, unless (i) the employment of separate counsel by one or
more Indemnitees has been previously authorized by the Corporation in writing,
or (ii) an Indemnitee shall have provided to the Corporation a written statement
that such Indemnitee has reasonably concluded that there may be a conflict of
interest between such Indemnitee and the other Indemnitees with respect to the
matters arising under this Agreement.

 

(c)                                  Timing.  Subject to Section 2(b) above, any
indemnification and advances provided for in Section 1 shall be made no later
than thirty (30) days after receipt by the Corporation of a written request from
Indemnitee requesting such indemnification or advancement of expenses pursuant
to this Agreement.

 

(d)                                 No Presumptions.  In the event that any
legal proceedings are instituted by Indemnitee under this Agreement to secure a
determination that Indemnitee should be indemnified under this Agreement, it is
the parties’ intention that the question of Indemnitee’s right to
indemnification shall be for the courts to decide, and neither the failure of
the Corporation (including its Board of Directors, or any committee or subgroup
of the Board of Directors, the Independent Counsel or the Corporation’s
shareholders) to have made a determination pursuant to Section 2(b) above that
indemnification of Indemnitee is proper under the circumstances because
Indemnitee has met the applicable standard of conduct required by applicable
law, nor an actual determination pursuant to Section 2(b) above that Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.  Absent such
legal proceedings by Indemnitee, any determination made pursuant to Section 2(b)
above shall be conclusive and binding on the Corporation and Indemnitee.

 

(e)                                  Notice to Insurers.  If, at the time of the
receipt of a notice of an action, suit or proceeding pursuant to Section 2(a)
hereof, the Corporation has director and officer liability insurance in effect,
the Corporation shall give prompt notice of the commencement of such action,
suit or proceeding to its insurers in accordance with the procedures set forth
in the respective policies.  The Corporation shall thereafter make all
reasonable efforts to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit or proceeding in accordance
with the terms of such policies.

 

(f)                                    Selection of Counsel.  In the event the
Corporation shall be obligated to indemnify or advance expenses as set forth in
Section 1 above, the Corporation shall be entitled to assume the defense of such
action, suit or proceeding with counsel approved by Indemnitee (which approval
shall not be unreasonably withheld) upon the delivery to Indemnitee of written
notice of its election to do so.  After delivery of such notice and approval of
such counsel by Indemnitee, the Corporation will not be liable to Indemnitee
under this Agreement for any fees or expenses of counsel subsequently incurred
by Indemnitee with respect to the same action, suit or proceeding; provided,
however, that if either (i) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Corporation and Indemnitee in
the conduct of any such defense, or (ii) after the approval of the retention of
such counsel by Indemnitee, the Corporation shall not, in fact, have retained
counsel to assume the defense of such proceeding within a reasonable time after
Indemnitee’s approval, then Indemnitee shall notify the Corporation that it is
again retaining its own counsel and the Corporation shall again be obligated to
pay the fees and expenses of Indemnitee’s counsel to the extent not otherwise
limited by any

 

5

--------------------------------------------------------------------------------


 

other section of this Agreement.  Notwithstanding this Section 2(f), Indemnitee
may at any time retain its own counsel at its sole expense.

 

3.                                       Additional Indemnification Rights;
Nonexclusivity.

 

(a)                                  Scope.  The Corporation hereby agrees to
hold harmless and indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Corporation’s Articles of Incorporation,
the Corporation’s Bylaws or by statute.  In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule which expands
the right of a Utah corporation to indemnify a member of its board of directors,
such changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Corporation’s obligations, under this Agreement.  In the event of any change in
any applicable law, statute or rule which narrows, eliminates or limits the
right of a Utah corporation to indemnify a member of its board of directors,
such changes, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

 

(b)                                 Nonexclusivity.  The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Corporation’s
Articles of Incorporation, its Bylaws, any agreement, any vote of shareholders
or disinterested directors, the Utah Act, or otherwise, both as to action in
Indemnitee’s official capacity and as to such action in another capacity while
holding such office.  The indemnification and advancement of expenses provided
under this Agreement shall continue as to Indemnitee for any action taken or not
taken while serving in an indemnified capacity even though Indemnitee may have
ceased to serve in such capacity at the time of any action, suit or other
covered proceeding.

 

4.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Corporation for some or a portion of the expenses, judgments, fines or
settlements actually or reasonably incurred by Indemnitee in the investigation,
defense, appeal or settlement of any civil or criminal action, suit or
proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or settlements to which Indemnitee is entitled.

 

5.                                       Mutual Acknowledgement.  Both the
Corporation and Indemnitee acknowledge that in certain instances, the laws of
the United States or applicable public policy may prohibit the Corporation from
indemnifying its directors and officers under this Agreement or otherwise. 
Indemnitee understands and acknowledges that the Corporation has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Corporation’s right under public policy
to indemnify Indemnitee.

 

6.                                       Liability Insurance.  To the extent the
Corporation maintains liability insurance applicable to directors or officers,
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably

 

6

--------------------------------------------------------------------------------


 

insured of the Corporation’s directors, if Indemnitee is a director, or of the
Corporation’s officers, if Indemnitee is not a director of the Corporation but
is an officer.  Notwithstanding the foregoing, the Corporation shall have no
obligation to obtain or maintain such insurance.

 

7.                                       Exceptions.  Any other provision herein
to the contrary notwithstanding, the Corporation shall not be obligated pursuant
to the terms of this Agreement:

 

(a)                                  Excluded Acts or Omissions.  (i) To
indemnify Indemnitee for Indemnitee’s acts, omissions or transactions from which
Indemnitee may not be indemnified under applicable law; or (ii) to indemnify
Indemnitee for Indemnitee’s intentional acts or transactions in violation of the
Corporation’s policies;

 

(b)                                 Claims Initiated by Indemnitee.  To
indemnify or advance expenses to Indemnitee with respect to actions, suits or
proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, except (i) with respect to actions, suits or proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Corporation’s Articles of
Incorporation or Bylaws now or hereafter in effect, (ii) in specific cases, if
the Board of Directors has approved the initiation or bringing of such action,
suit or proceeding, or (iii) as otherwise required under Part 9 of the Utah Act,
or successor statute, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advance expense payment or insurance
recovery, as the case may be;

 

(c)                                  Lack of Good Faith.  To indemnify
Indemnitee for any expenses incurred by Indemnitee with respect to any action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such action, suit or proceeding was
not made in good faith or was frivolous;

 

(d)                                 Insured Claims; No Duplicate Payments.  To
indemnify Indemnitee or advance expenses to the extent that Indemnitee has
otherwise already actually received payment of such amounts directly from any
third party, including, but not limited to, insurance companies under liability
insurance maintained by the Corporation; or

 

(e)                                  Claims Under Section 16(b).  To indemnify
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any successor statute.

 

8.                                       Construction of Certain Phrases.

 

(a)                                  For purposes of this Agreement, references
to the “Corporation” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors or
officers, so that if Indemnitee is or was a director or officer of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the

 

7

--------------------------------------------------------------------------------


 

provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)                                 For purposes of this Agreement, references
to “other enterprises” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the
Corporation” shall include any service as a director or officer of the
Corporation which imposes duties on, or involves services by, such director or
officer with respect to an employee benefit plan, its participants, or
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

(c)                                  For purposes of this Agreement, a “Change
of Control” shall be deemed to have occurred if the shareholders of the
Corporation approve a merger or consolidation of the Corporation with or into
any other corporation or entity other than a merger or consolidation which would
result in the Voting Securities (as defined below) of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of (in one transaction
or a series of transactions) all or substantially all of the Corporation’s
assets; provided, however, that following the Corporation’s registration of the
offering of any securities of the Corporation under the Securities Act of 1933,
as amended, and during such period as the Corporation shall be subject to the
reporting requirements of the Exchange Act, a “Change of Control” shall also be
deemed to have occurred if (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or a
corporation owned directly or indirectly by the shareholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation, (A) who is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporation representing 10% or more of the combined voting
power of the Corporation’s then outstanding Voting Securities (as defined
below), increases his beneficial ownership of such securities by 5% or more over
the percentage so owned by such person, or (B) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing more than 20% of the total voting
power represented by the Corporation’s then outstanding Voting Securities or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
and any new director whose election by the Board of Directors or nomination for
election by the Corporation’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof.

 

(d)                                 For purposes of this Agreement, “Independent
Counsel” shall mean an attorney or firm of attorneys who shall not have
performed services for the Corporation or Indemnitee within

 

8

--------------------------------------------------------------------------------


 

the last three (3) years and who shall be selected by Indemnitee and approved by
the Corporation (which approval shall not be unreasonably withheld).

 

(e)                                  For purposes of this Agreement, “Voting
Securities” mean shall mean any securities of the Corporation that vote
generally in the election of directors.

 

9.                                       Certain Settlement Provisions.  The
Corporation shall have no obligation to indemnify Indemnitee under this
Agreement for amounts paid in settlement of any action, suit or proceeding
without the Corporation’s prior written consent, which shall not be unreasonably
withheld.  The Corporation shall not settle any action, suit or proceeding in
any manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent, which shall not be unreasonably withheld.

 

10.                                 Notice.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed received (i) if delivered by hand, on the date of such delivery, (ii) if
mailed by United States certified or first-class mail, with postage prepaid and
addressed to the recipient, on the third business day after the date postmarked
and (iii) if sent overnight by any nationally-recognized overnight delivery
service, on the next business day after having been deposited for delivery. 
Addresses for notice to either party are as shown on the signature page of this
Agreement, or such other address as a party to this Agreement shall have
furnished to the other party in writing.  All notices, requests, demands or
other communications under this Agreement addressed to the Corporation shall be
directed to the attention of the Corporation’s Chief Executive Officer.

 

11.                                 Attorneys’ Fees.  In the event that any
action is instituted by Indemnitee under this Agreement to enforce or interpret
any of the terms hereof, Indemnitee shall be entitled to be paid all court costs
and expenses, including attorneys’ fees, actually and reasonably incurred by
Indemnitee with respect to such action, unless as a part of such action, the
court of competent jurisdiction determines that each of the material assertions
made by Indemnitee as a basis for such action were not made in good faith or
were frivolous.  In the event of an action instituted by or in the name of the
Corporation under this Agreement or to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses, including attorneys’ fees, actually and reasonably incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made by Indemnitee in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

 

12.                                 Subrogation.  In the event of payment under
this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
documents required and shall do all acts that may be necessary to secure such
rights and to enable the Corporation effectively to bring suit to enforce such
rights.

 

13.                                 Choice of Law.  This Agreement shall be
governed by and its provisions construed in accordance with the laws of the
State of Utah, as applied to contracts between Utah residents entered into and
to be performed entirely within Utah, without regard to the conflict of law
principles thereof.

 

9

--------------------------------------------------------------------------------


 

14.                                 Consent to Exclusive Jurisdiction.  The
parties to this Agreement expressly consent to the exclusive jurisdiction of,
and venue in, the state courts in Utah County in the State of Utah, or in the
event of exclusive federal jurisdiction, the courts of the District of Utah in
Salt Lake City in the State of Utah.

 

15.                                 Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

 

16.                                 Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by both the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.                                 Successors and Assigns.  This Agreement
shall be binding upon the Corporation and its successors and assigns, and shall
inure to the benefit of Indemnitee and Indemnitee’s estate, heirs, legal
representatives and assigns.

 

18.                                 Severability.  Nothing in this Agreement is
intended to require or shall be construed as requiring the Corporation to do or
fail to do any act in violation of applicable law.  The Corporation’s inability,
pursuant to court order or applicable law, to perform its obligations under this
Agreement shall not constitute a breach of this Agreement.  Whenever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law or public policy, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law or public policy, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

19.                                 Titles and Subtitles.  The titles of the
paragraphs and subparagraphs of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement.

 

20.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which together shall constitute one and the same
instrument.

 

21.                                 No Construction as Employment Agreement. 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to continued employment by the Corporation or any of its subsidiaries.

 

22.                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for herein is held by a court of competent jurisdiction to be
unavailable to Indemnitee in whole or in part, it is agreed that, in such event,
the Corporation shall, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative, in an
amount that is just and equitable in the circumstances, taking into account,

 

10

--------------------------------------------------------------------------------


 

among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to
(i) the failure of Indemnitee to meet the standard of conduct set forth in
Section 1(a) and Section 1(b), or (ii) any limitation on indemnification set
forth in Section 7 hereof.

 

[Signature Page to Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

75 East 1700 South

 

 

 

Provo, Utah 84606

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------